This cause is before us on demurrer to petition for prohibition on which rule nisi heretofore issued.
It is admitted by demurrer that Respondent Circuit Judge entered an order purporting to correct a final decree which had theretofore been affirmed by this Court (See Budd, et al., v. Gooch, 151 Fla. 262, 9 So.2d 633). *Page 190 
When the decree of the circuit court was affirmed by this Court, such decree was merged and became the judgment and decree of this Court. Bloxham v. Fla. Cent. etc. R. Co.,39 Fla. 243, 22 So. 697; Palm Beach Estates v. Croker, 106 Fla. 617,143 So. 792, 794. After affirmance of the decree by this Court the circuit court was without jurisdiction to alter or change the decree as so affirmed without first having authority from this Court to so act.
The demurrer is overruled and answer filed is held to be insufficient. Prohibition absolute will be awarded, without prejudice, however, to the filing of petition in this Court for leave to the circuit court to consider and act upon petition to amend the final decree so as to make it conform to the record and a just determination of the rights of the parties.
So ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and ADAMS, JJ., concur.
THOMAS and SEBRING, JJ., not participating.